Exhibit Certification of the Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 Solely for the purposes of complying with 18 U.S.C. section 1350, I, the undersigned Chairmanofthe Board and Chief Executive Officer of Earth Search Sciences,Inc. (the "Company"), hereby certify, based on my knowledge, that the Quarterly Report on Form 10-QSB of the Company for the quarter ended December 31, 2006 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that information contained in the Report fairlypresents,in all material respects, the financial condition and results ofoperationsoftheCompany. Date: April 21, 2008 /s/Larry F. Vance Larry F. Vance Chairman of the Board and Chief Executive Officer
